10-4996-ag
         Wang v. Holder
                                                                                       BIA
                                                                                 Morace, IJ
                                                                               A088 777 238
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22nd day of November, two thousand eleven.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                    Circuit Judges.
11       _______________________________________
12
13       JIAN SHE WANG,
14                Petitioner,
15
16                        v.                                    10-4996-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Jian She Wang, pro se, Bayside, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; David V. Bernal, Assistant
28                                     Director; Yedidya Cohen, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Jian She Wang, a native and citizen of China, seeks

 6   review of a November 19, 2010, order of the BIA affirming

 7   the November 25, 2008, decision of Immigration Judge (“IJ”)

 8   Philip L. Morace, which denied his application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Jian She Wang, No. A088 777

11   238 (B.I.A. Nov. 19, 2010), aff’g No. A088 777 238 (Immig.

12   Ct. N.Y. City Nov. 25, 2008).       We assume the parties’

13   familiarity with the underlying facts and procedural history

14   of this case.

15       We have reviewed the decision of the IJ as modified and

16   supplemented by the BIA.   See Xue Hong Yang v. U.S. Dep't of

17   Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v.

18   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The applicable

19   standards of review are well-established.       See Salimatou Bah

20   v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008); Shu Wen Sun v.

21   BIA, 510 F.3d 377, 379 (2d Cir. 2007).

22       Under 8 U.S.C. § 1101(a)(42), an individual who was not

23   personally subject to a forced abortion or sterilization may

                                     2
 1   still establish eligibility for asylum by showing that he

 2   engaged in “other resistance to a coercive population

 3   control program,” and that, as a result of that resistance,

 4   he was persecuted.    Shi Liang Lin v. U.S. Dep’t of Justice,

 5   494 F.3d 296, 308 (2d Cir. 2007)(en banc); see also Matter

 6   of J-S-, 24 I. & N. Dec. 520, 536-37 (A.G. 2008) (adopting

 7   the holding in Shi Liang Lin).

 8          The agency reasonably concluded that any harm Wang

 9   suffered did not rise to the level of persecution.    The BIA

10   has defined persecution as a “threat to the life or freedom

11   of, or the infliction of suffering or harm upon, those who

12   differ in a way regarded as offensive.”    Matter of Acosta,

13   19 I. & N. Dec. 211, 222 (BIA 1985), overruled, in part, on

14   other grounds, INS v. Cardoza-Fonseca, 480 U.S. 421 (1987);

15   accord Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332,

16   342 (2d Cir. 2006).    The harm must be sufficiently severe,

17   rising above “mere harassment.”    Ivanishvili, 433 F.3d at

18   341.    Here, the record shows that Wang was punched in the

19   stomach three times by a police officer and detained for

20   five hours, did not suffer any injury necessitating medical

21   treatment, and did not suffer any harm while he was in

22   detention other than that his “whole face was whitish.”


                                    3
 1   Wang presented no evidence that he suffered any additional

 2   harm after his detention, and, in fact, testified that he

 3   remained at his place of employment and was sent to the

 4   United States on a conference for work.   Accordingly, the

 5   agency properly concluded that the harm suffered did not

 6   constitute persecution.    See Jian Qiu Lin v. Holder, 632

 7   F.3d 820, 822 (2d Cir. 2011) (explaining that “a beating

 8   that occurs within the context of an arrest or detention

 9   [does not] constitute[] persecution per se”); Mei Fun Wong

10   v. Holder, 633 F.3d 64, 72 (2d Cir. 2011) (persecution is

11   “an extreme concept that does not include every sort of

12   treatment our society regards as offensive.”).

13       Because the agency properly concluded that Wang did not

14   suffer past persecution, he is not entitled to a presumption

15   of future persecution.    See 8 C.F.R. § 208.13(b)(1).

16   Because Wang’s claim of possible sterilization relies mainly

17   upon past harm, the agency reasonably concluded that he

18   failed to meet his burden of establishing a well-founded

19   fear of future persecution.    See Jian Xing Huang v. INS, 421

20   F.3d 125, 129 (2d Cir. 2005) (concluding that a fear is not

21   objectively reasonable if it lacks “solid support” in the

22   record and is merely “speculative at best”).     Because Wang


                                    4
 1   did not demonstrate past persecution, or a well-founded fear

 2   of future persecution, the agency did not err in denying his

 3   applications for asylum and withholding of removal, which

 4   shared the same factual predicate.     See Paul v. Gonzales,

 5   444 F.3d 148, 156-57 (2d Cir. 2006).

 6       Finally, we decline to address Wang’s allegation that

 7   he will be persecuted or tortured for leaving the country

 8   without permission, inasmuch as it was not raised before the

 9   agency.   See Foster v. INS, 376 F.3d 75, 78 (2d Cir. 2004)

10   (to preserve a claim for judicial review, petitioners must

11   also raise to the BIA the specific issues they later raise

12   in this Court); Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d

13   104, 119-20 (2d Cir. 2007) (while not jurisdictional, this

14   judicially imposed exhaustion requirement is mandatory).

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, any stay of

17   removal that the Court previously granted in this petition

18   is VACATED, and any pending motion for a stay of removal in

19   this petition is DISMISSED as moot.    Any pending request for

20   oral argument in this petition is DENIED in accordance with




                                   5
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk
5
6




                                   6